As filed with the Securities and Exchange Commission on May 3, 2010 Registration No.333-166094 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 post-effective amendment no. 1 to FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 metals usa holdings corp. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-3779274 (I.R.S. Employer Identification No.) 2400 E. Commercial Blvd., Suite 905 Fort Lauderdale, Florida (Addresses of Principal Executive Offices) (Zip Code) 2010 Long-Term Incentive Plan Amended and Restated 2005 Stock Incentive Plan (Full title of the plan) William A. Smith II Vice President, General Counsel and Secretary 2400 E. Commercial Blvd., Suite 905 Fort Lauderdale, Florida 33308 (Name and address of agent for service) (954) 202-4000 (Telephone number, including area code, of agent for service) explanatory note On April 15, 2010, Metals USA Holdings Corp. (the Company) filed a Registration Statement on Form S-8 (Registration No. 333-166094) (the Registration Statement), which registered shares of the Companys common stock, par value $0.01 per share (the Common Stock) which may be offered pursuant to the Amended and Restated 2005 Stock Incentive Plan and the 2010 Long-Term Incentive Plan (collectively, the Plans). This Post-Effective Amendment No. 1 is being filed in order to include as exhibits the Companys Amended and Restated Certificate of Incorporation, the Companys Amended and Restated Bylaws and the Consent of Deloitte and Touche LLP. This Post-Effective Amendment No. 1 incorporates by reference the contents of the Registration Statement. I-1 PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 8. Exhibits Exhibit Number Description Amended and Restated Certificate of Incorporation of Metals USA Holdings Corp.* Amended and Restated Bylaws of Metals USA Holdings Corp* Opinion of Wachtell, Lipton, Rosen & Katz** Consent of Independent Registered Public Accounting Firm* Consent of Wachtell, Lipton, Rosen & Katz (included in Exhibit5.1)** Amended and Restated 2005 Stock Incentive Plan of Metals USA Holdings Corp. (incorporated by reference to Exhibit 10.7 to Metals USA, Inc.s Registration Statement (File No. 333-132918-26) on Form S-4/A filed on May 26, 2006) 2010 Long-Term Incentive Plan (incorporated by reference to Exhibit 10.23 to Metals USA Holdings Corp.s Registration Statement (File No. 333-150999) on Form S-1 filed on March 19, 2010) *Filed herewith **Previously filed II-1 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, Metals USA Holdings Corp. certifies that it has reasonable grounds to believe that it meets all of the requirements for filing this Post-Effective Amendment No. 1 on Form S‑8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Fort Lauderdale, the State of Florida, on May 3, 2010. METALS USA HOLDINGS CORP. By: /s/ C. Lourenco Goncalves C. Lourenco Goncalves President, Chief Executive Officer and Director Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated below. Name Title Date /s/C. Lourenco Goncalves C. Lourenco Goncalves President, Chief Executive Officer and Director (Principal Executive Officer) May 3, 2010 /s/Robert C. McPherson, III Robert C. McPherson, III Senior Vice President and Chief Financial Officer (Principal Financial Officer) May 3, 2010 /s/Daniel L. Henneke Daniel L. Henneke Vice President, Corporate Controller (Principal Accounting Officer) May 3, 2010 /s/ John T. Baldwin John T. Baldwin Director May 3, 2010 /s/ Eric L. Press Eric L. Press Director May 3, 2010 /s/ M. Ali Rashid M. Ali Rashid Director May 3, 2010 /s/ Matthew R. Michelini Matthew R. Michelini Director May 3, 2010 /s/ Larry K. Powers Larry K. Powers Director May 3, 2010 /s/ Mark A. Slaven Mark A. Slaven Director May 3, 2010 INDEX TO EXHIBITS Exhibit Number Description Amended and Restated Certificate of Incorporation of Metals USA Holdings Corp.* Amended and Restated Bylaws of Metals USA Holdings Corp* Opinion of Wachtell, Lipton, Rosen & Katz** Consent of Independent Registered Public Accounting Firm* Consent of Wachtell, Lipton, Rosen & Katz (included in Exhibit5.1)** Amended and Restated 2005 Stock Incentive Plan of Metals USA Holdings Corp. (incorporated by reference to Exhibit 10.7 to Metals USA, Inc.s Registration Statement (File No. 333-132918-26) on Form S-4/A filed on May 26, 2006) 2010 Long-Term Incentive Plan (incorporated by reference to Exhibit 10.23 to Metals USA Holdings Corp.s Registration Statement (File No. 333-150999) on Form S-1 filed on March 19, 2010) * Filed herewith ** Previously filed
